Exhibit 10.2

THIRD AMENDMENT

THIS THIRD AMENDMENT dated as of July 23, 2007 (this “Amendment”) amends the
Reimbursement Agreement dated as of July 1, 2005 (as previously amended, the
“Reimbursement Agreement”) between Williams-Sonoma, Inc. (the “Parent”) and The
Bank of New York (the “Bank”). Capitalized terms used but not defined herein
have the respective meanings given to them in the Reimbursement Agreement.

WHEREAS, the Parent and the Bank have entered into the Reimbursement Agreement;
and

WHEREAS, the Parent and the Bank desire to amend the Reimbursement Agreement as
more fully set forth herein;

NOW, THEREFORE, the parties hereto agree as follows:

SECTION 1 Amendments. Subject to the satisfaction of the conditions precedent
set forth in Section 3, the references to “$35,000,000” in Recital A and
Section 2.1 of the Reimbursement Agreement are replaced with “$30,000,000”.

SECTION 2 Representations and Warranties. The Parent represents and warrants to
the Bank that, after giving effect to the effectiveness hereof:

(a)         each representation and warranty set forth in Article 6 of the
Reimbursement Agreement, as amended hereby, is true and correct in all material
respects as of the date of the execution and delivery of this Amendment by the
Parent, with the same effect as if made on such date, except to the extent any
such representation or warranty relates specifically to another date (in which
case it was true and correct in all material respects as of such other date);

(b)         the Parent has the power and authority to execute, deliver, and
perform its obligations under this Amendment;

(c)         no Default exists; and

(d)         there has not occurred a material adverse change since January 29,
2006 in the business, assets, liabilities (actual or contingent), operations,
condition (financial or otherwise), or prospects of the Parent (individually) or
the Parent and its Subsidiaries (taken as a whole).

SECTION 3 Effectiveness. The amendments set forth herein shall become effective
when the Bank has received the following:

(a)         a counterpart of this Amendment executed by the Parent;

(b)         a Confirmation, substantially in the form of Exhibit A, executed by
each Subsidiary Guarantor;

(c)         evidence that the Parent has paid all accrued and invoiced Attorney
Costs of the Bank in connection with this Amendment; and



--------------------------------------------------------------------------------

(d)         such other documents as the Bank may reasonably request.

SECTION 4 Miscellaneous.

4.1         Continuing Effectiveness, etc. As amended hereby, the Reimbursement
Agreement shall remain in full force and effect and is hereby ratified and
confirmed in all respects. After the effectiveness of this Amendment, all
references in the Reimbursement Agreement and the other Transaction Documents to
“Reimbursement Agreement” or similar terms shall refer to the Reimbursement
Agreement as amended hereby.

4.2         Counterparts. This Amendment may be executed in any number of
counterparts and by the different parties on separate counterparts, and each
such counterpart shall be deemed to be an original but all such counterparts
shall together constitute one and the same Amendment. Delivery of a counterpart
hereof, or an executed signature hereto, by facsimile or by e-mail (in pdf or
similar format) shall be effective as delivery of a manually-executed
counterpart hereof.

4.3         Governing Law. This Amendment shall be a contract made under and
governed by the laws of the State of New York applicable to contracts made and
to be performed entirely within such state.

4.4         Successors and Assigns. This Amendment shall be binding upon the
Parent and the Bank and their respective successors and assigns, and shall inure
to the benefit of the Parent and the Bank and the successors and assigns of the
Bank.

 

-2-



--------------------------------------------------------------------------------

Delivered as of the day and year first above written.

 

WILLIAMS-SONOMA, INC. By:   /s/ Sharon L. McCollam

Name: Sharon L. McCollam

Title: Executive Vice President, Chief Financial and Chief Operating Officer

THE BANK OF NEW YORK By:   /s/ Randolph E.J. Medrano

Name: Randolph E.J. Medrano

Title: Vice President



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF CONFIRMATION

Dated as of July 23, 2007

 

To: The Bank of New York

Please refer to (a) the Reimbursement Agreement (as previously amended, the
“Reimbursement Agreement”) dated as of July 1, 2005 between Williams-Sonoma,
Inc. (the “Parent”) and The Bank of New York (the “Bank”), (b) the Guaranty
Agreement dated as of July 1, 2005 executed by the undersigned (the “Subsidiary
Guaranty”) and (c) the Third Amendment dated as of the date hereof to the
Reimbursement Agreement (the “Third Amendment”).

Each of the undersigned hereby confirms to the Bank that, after giving effect to
the Third Amendment and the transactions contemplated thereby, the Subsidiary
Guaranty continues in full force and effect and is the legal, valid and binding
obligation of such undersigned, enforceable against such undersigned in
accordance with its terms, except as limited by bankruptcy, insolvency, or other
laws of general application relating to the enforcement of creditors’ rights and
general principles of equity.

 

WILLIAMS-SONOMA STORES, INC.

WILLIAMS-SONOMA DIRECT, INC.

WILLIAMS-SONOMA RETAIL SERVICES, INC.

POTTERY BARN, INC.

POTTERY BARN KIDS, INC.

POTTERY BARN TEEN, INC.

WILLIAMS-SONOMA HOME, INC.

WILLIAMS-SONOMA PUBLISHING, INC.

WEST ELM, INC.

WILLIAMS-SONOMA GIFT MANAGEMENT, INC.

By:   /s/ Sharon L. McCollam

Name: Sharon L. McCollam

Title:   Executive Vice President, COO & CFO

WILLIAMS-SONOMA STORES, LLC By:   WILLIAMS-SONOMA STORES, INC. Its:   Sole
Member   By:   /s/ Sharon L. McCollam  

Name: Sharon L. McCollam

 

Title:    Executive Vice President, COO & CFO

 

-2-